       Case 3:19-cr-00006-DMC Document 28 Filed 08/17/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CASEY NEIL HAIGHT
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       )   Case No. 3:14-mj-00001-DMC
11                                                   )            3:19-cr-00006-DMC
                        Plaintiff,                   )
12                                                   )   STIPULATION AND ORDER
     vs.                                             )   TO CONTINUE STATUS CONFERENCE
13                                                   )   AND EXCLUDE TIME
     CASEY NEIL HAIGHT,                              )
14                                                   )   Date: August 17, 2021
                        Defendant.                   )   Time: 11:00 a.m.
15                                                   )   Judge: Dennis M. Cota
                                                     )
16
17           IT IS HEREBY STIPULATED by and between Nicholas Henke, United States Park
18   Ranger and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome
19   Price, Attorney for Defendant Casey Neil Haight, that the Status Conference in case no. 3:19-
20   cr-00006-DMC and the Sentencing Hearing in case no. 3:14-mj-00001-DMC currently
21   scheduled for August 17, 2021 may be vacated and continued to October 5, 2021.
22           Defense counsel has been notified that Mr. Haight has advised that two members of his
23   household have recently tested positive for COVID and is currently in quarantine.
24           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25   excluded from this order’s date through and including October 5, 2021, pursuant to 18 U.S.C.
26   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
27

28


      Stipulation and [Proposed] Order to Continue        -1-       United States v. Haight, 3:14-mj-00001-DMC
      Status Conference and Exclude Time                                                      3:19-cr-00006-DMC
      Case 3:19-cr-00006-DMC Document 28 Filed 08/17/21 Page 2 of 3


 1   based upon continuity of counsel and defense preparation for case number 3:19-cr-00006-DCM.

 2
                                                     Respectfully submitted,
 3
 4                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
 5
     Date: August 16, 2021                           /s/ Jerome Price               _
 6                                                   JEROME PRICE
                                                     Assistant Federal Defender
 7                                                   Attorney for Defendant
                                                     CASEY HAIGHT
 8
 9   Date: August 16, 2021                           /s/Nicholas Henke
10                                                   NICHOLAS HENKE
                                                     U.S. Park Ranger
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


      Stipulation and [Proposed] Order to Continue     -2-        United States v. Haight, 3:14-mj-00001-DMC
      Status Conference and Exclude Time                                                    3:19-cr-00006-DMC
       Case 3:19-cr-00006-DMC Document 28 Filed 08/17/21 Page 3 of 3


 1                                                   ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’
 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order. The Court specifically finds the failure to grant a continuance in this case would deny
 5   counsel reasonable time necessary for effective preparation, taking into account the exercise of
 6   due diligence. The Court finds the ends of justice are served by granting the requested
 7   continuance and outweigh the best interests of the public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including
 9   October 5, 2021, shall be excluded from computation of time within which the trial of case
10   number 3:19-cr-00006-DCM must be commenced under the Speedy Trial Act, pursuant to 18
11   U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for counsel to prepare] and General Order
12   479, (Local Code T4). It is further ordered the August 17, 2021 Status Conference in case
13   no. 3:19-cr-00006-DMC and the Sentencing Hearing in case no. 3:14-mj-00001-DMC shall
14   be continued until October 5, 2021, at 11:00 a.m. .
15   IT IS SO ORDERED.
16
17   Dated: August 17, 2021

18
                                                            ____________________________________
19                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27

28


      Stipulation and [Proposed] Order to Continue    -3-         United States v. Haight, 3:14-mj-00001-DMC
      Status Conference and Exclude Time                                                    3:19-cr-00006-DMC
